PER CURIAM.
Appellant, Donald Rodger, appeals his conviction and sentence for grand theft. We affirm in part, reverse in part, and remand.
Appellant was convicted of grand theft and sentenced as a habitual offender. Appellant contends, and the State concedes, that appellant’s sentence as a habitual offender must be reversed because the trial court failed to make the requisite findings to support the habitual sentence. See Smith v. State, 573 So.2d 194 (Fla. 3d DCA 1991). Accordingly, we reverse appellant’s sentence.
However, on remand, the trial court may resentence appellant as a habitual offender if the requisite statutory findings are made by the court and supported by the evidence. Smith v. State, 573 So.2d at 194.
Finally, we affirm appellant’s conviction in all other respects. See C.C. v. State, 576 So.2d 951 (Fla. 3d DCA 1991).
*430Affirmed m part, reversed m part, and remanded.